Title: From Thomas Jefferson to George Ticknor, 8 November 1824
From: Jefferson, Thomas
To: Ticknor, George


Dear Sir
Monto
Nov. 8. 24.
Genl La Fayette was here when I recd your favor of Oct. 26. I communicated to him the respectful mention made of him in your letter which he recd with very kind expressions towds yourself. the professional occupns which prevented the meeting here which he had proposed to you he considered as a sufft justfn. to us it will give the pleasure of prolonged enjoyment and a more quiet one also in the separate possn of you. for the anxiety to see him which every one feels fills us with constant bustle while he is here, whether mr Webster comes with you, or alone as it suits himself he will be a welcome guest. his character, his talents and principles entitle him to the favor & respect of all his f.c. and have long ago possessed him of mine. I am sorry for the causes which prevent mr Eliot’s accompanying you, but preaching to the French adage that ‘tout ce qui est differé n’est pas perdu’ I shall still hope for his visit at his own convenience. it will always be welcome. of the English gentlemen whom you mention I have before had very favble informn and I shall be glad to see become habitual what seems to be begun, the practice of members of Congress visiting England during the vacation of our Legisl. and of their members availing themselves of the intervel of their sessions to visit us. should their curiosity lead them to this part of our country, I shall consider it an honor to recieve their visit, and shall be more pleased if they will make Monto their head quarter as long as they shall find any thing in our nbhood worth their enquiry. to assist them in any researches they may wish to make  is one of the dutyes of hospitality, no two nations on earth have so many motives and interests for cultivating a cordial and a familiar intercourse and attachmt. Genl La Fayette will continue with us still some days & then proceed Northwardly, so as to pay an early visit to congress after it’s meeting. in the hope of soon recieving mrs Ticknor & yourself I present to you both the affectte respects of the family adding my own most cordially Th: J.